Citation Nr: 9905623	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
April 1958 and from November 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  The veteran's records were 
subsequently transferred to the RO in Detroit, Michigan.

On June 28, 1996, the Board issued a decision which denied 
the veteran's claim for service connection for arthritis of 
the right knee.  The veteran appealed the Board's June 1996 
decision to the Court of Veterans Appeals (Court).  By order 
dated August 18, 1998, the Court vacated and remanded that 
portion of the Board's decision denying service connection 
for arthritis of the right knee.


REMAND

The Board believes that additional development of the medical 
evidence should be undertaken prior to a final disposition of 
the appeal.   Specifically, in view of the Court's order 
vacating and remanding  the issue of the veteran's 
entitlement to service connection for arthritis of the right 
knee, the Board believes that an opinion by a physician, who 
has reviewed the veteran's medical records and examined him, 
would be helpful.  Accordingly, the case is hereby REMANDED 
to the RO for the following:

The veteran should be afforded an 
orthopedic examination to determine the 
diagnosis and etiology of any current 
right knee disability, including 
arthritis.  The veteran's claims file and 
a copy of this REMAND must be made 
available to the examiner for review.  
All indicated studies should be 
performed, and all findings reported in 
detail.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that any currently 
identified right knee arthritis is 
related to the veteran's active service.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  The role, if any, of 
postservice injuries in the development 
of right knee arthritis should also be 
addressed.

Following completion of these actions, the RO should review 
the evidence and determine whether the benefit sought by the 
veteran may now be granted.  If the decision remains adverse 
to the veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal. The veteran may 
submit to the RO any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he receives further notice.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals


- 3 -


